Case 2:20-cv-02874-AB-SK Document 61 Filed 08/28/20 Page 1 of 2 Page ID #:693




1
2
3
4
5
6
7
8
                        UNITED STATES DISTRICT COURT
9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     ADAM BRANDY, an individual, et al.,                 Case No. 2:20-cv-2874
11
12                         Plaintiffs,                   ORDER CONTINUING HEARING ON
                                                         COUNTY DEFENDANTS’ MOTION FOR
13          vs.                                          JUDGMENT ON THE PLEADINGS [ECF
14                                                       56] AND SCHEDULING CONFERENCE
15   ALEX VILLANUEVA, in his official                    [CIV. L.R. 7-1]
16   capacity as Sheriff of Los Angeles
     County, California, and in his capacity as
17   the Director of Emergency Operations, et
18   al.,
19                          Defendants.
20
                  ORDER CONTINUING HEARINGS AND DEADLINES
21
            The Court, having considered the Stipulation of the parties, Plaintiffs Adam
22
     Brandy, et al. (“Plaintiffs”), and Defendants County of Los Angeles, Sheriff Alex
23
     Villanueva, sued in his official capacity, and Barbara Ferrer, sued in her official
24
     capacity (“County Defendants”) filed on August 25, 2020, and finding good cause
25
     appearing, hereby approves of the parties’ stipulation and ORDERS as follows:
26
27
28

        ORDER CONTINUIING HEARING OF MOTION FOR JUDGMENT ON THE PLEADINGS, AND SCHEDULING CONFERENCE
                                              CASE NO. 2:20-cv-2874
                                                     –1–
Case 2:20-cv-02874-AB-SK Document 61 Filed 08/28/20 Page 2 of 2 Page ID #:694




1           The County Defendants’ Motion for Judgment on the Pleadings [ECF 56]
2    (“Motion”), is hereby continued to October 2, 2020 at 10:00 a.m. in Courtroom 7B
3    of this District Court.
4           The Scheduling Conference, presently set for hearing on September 25,
5    2020, shall also be continued to October 2, 2020 at 10:00 a.m. All dates and
6    deadlines associated with the Scheduling Conference shall be continued in accord
7    with the new, continued date.
8           Plaintiffs’ Opposition to the County Defendants’ Motion for Judgment on
9    the Pleadings shall be filed on or before September 4, 2020, via ECF.
10          The County Defendants’ Reply to the Opposition, and supporting their
11   Motion, shall be filed on or before September 18, 2020, via ECF.
12          IT IS SO ORDERED.

13
14   Dated: August 28, 2020                       ____________________________
                                                  HON. ANDRÉ BIROTTE, JR.
15                                                UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

        ORDER CONTINUIING HEARING OF MOTION FOR JUDGMENT ON THE PLEADINGS, AND SCHEDULING CONFERENCE
                                              CASE NO. 2:20-cv-2874
                                                     –2–
